COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JESSIE DORADO, INDIVIDUALLY
AND ON BEHALF OF THE ESTATE
OF EDUARDO MIRANDA A/K/A
EDUARDO MIRANDA MIRANDA,

                           Appellants,

v.

ADVANCE’D TEMPORARIES, INC.,

                            Appellee.

§

§

§

§

§


No. 08-03-00479-CV

Appeal from the

34th District Court

of El Paso County, Texas

(TC# 2003-4093)




MEMORANDUM OPINION

           Pending before the Court is the Appellants’ motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.1(a)(1), which states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal . . . unless disposition would prevent a party from
seeking relief to which it would otherwise be entitled.
           The Appellants have complied with the requirements of Rule 42.1(a)(1).  Appellants
have requested that the Court grant their motion to dismiss the appeal pursuant to Texas
Rules of Appellate Procedure Rule 43.2(f).  Texas Rules of Appellate Procedure Rule 43.2(f)
provides that the appellate court may dismiss the appeal.  The Court has considered this cause
on the Appellants’ motion and concludes the motion should be granted and the appeal be
dismissed.  We therefore dismiss the appeal.  The costs shall be borne by Appellants.
                                                                  RICHARD BARAJAS, Chief Justice
February 17, 2005

Before Barajas, C.J., McClure, and Chew, JJ.